Case 4:17-cv-02680 Document 259 Filed on 11/05/19 in TXSD Page 1 of 14
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               November 06, 2019
                                                                David J. Bradley, Clerk
Case 4:17-cv-02680 Document 259 Filed on 11/05/19 in TXSD Page 2 of 14
Case 4:17-cv-02680 Document 259 Filed on 11/05/19 in TXSD Page 3 of 14
Case 4:17-cv-02680 Document 259 Filed on 11/05/19 in TXSD Page 4 of 14
Case 4:17-cv-02680 Document 259 Filed on 11/05/19 in TXSD Page 5 of 14
Case 4:17-cv-02680 Document 259 Filed on 11/05/19 in TXSD Page 6 of 14
Case 4:17-cv-02680 Document 259 Filed on 11/05/19 in TXSD Page 7 of 14
Case 4:17-cv-02680 Document 259 Filed on 11/05/19 in TXSD Page 8 of 14
Case 4:17-cv-02680 Document 259 Filed on 11/05/19 in TXSD Page 9 of 14
Case 4:17-cv-02680 Document 259 Filed on 11/05/19 in TXSD Page 10 of 14
Case 4:17-cv-02680 Document 259 Filed on 11/05/19 in TXSD Page 11 of 14
Case 4:17-cv-02680 Document 259 Filed on 11/05/19 in TXSD Page 12 of 14
Case 4:17-cv-02680 Document 259 Filed on 11/05/19 in TXSD Page 13 of 14
Case 4:17-cv-02680 Document 259 Filed on 11/05/19 in TXSD Page 14 of 14
